In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-245 CV

____________________


MARGARET WHIPKEY, Appellant


V.


STATE OFFICE OF RISK MANAGEMENT, Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-164851




MEMORANDUM OPINION (1)
	We received notice of appeal filed May 22, 2003.  We notified the parties that the
notice of appeal did not appear to have been timely filed.  We received no response to our
inquiry regarding jurisdiction.  The judgment was signed on February 14, 2003.  No
motion for new trial was timely filed.  A notice of appeal was filed on May 22, 2003,
more than 30 days from the date the judgment was signed.  Appellant did not file a timely
motion for extension of time with this Court and did not perfect a restricted appeal.  The
Court finds appellant failed to timely perfect an appeal, and further failed to present a
reasonable explanation of his failure to timely perfect appeal.  The Court further finds that
it lacks jurisdiction over this appeal.
	It is therefore ORDERED that this appeal be DISMISSED for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered September 25, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.